Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A mobile mineral material processing station comprising: a mobile platform comprising tracks or wheels or skids; a body supported by or formed by the mobile platform; a feed conveyor; a screen with multiple layers for separating three or more different fractions of mineral material; a first, second and third exit conveyor, wherein the feed conveyor, the screen, the first exit conveyor, the second exit conveyor and the third exit conveyor are supported by the body in line with each other and the third exit conveyor is on top of the first exit conveyor and the second exit conveyor when the station is in a transport configuration; a first turning mechanism configured to enable turning the first exit conveyor from a transport position that is in line with and under the third exit conveyor to a first operation direction onto a first side of the mobile mineral material processing station; and a second turning mechanism configured to enable turning the second exit conveyor from a transport position that is in line with and under the third exit conveyor to a second operation direction onto a second side of the mobile mineral  material processing station, opposite to the first side, and back to the transport position for transporting the mineral material processing station. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653